Exhibit 99.1 FOR IMMEDIATE RELEASE Chicago Rivet & Machine Co. Announces Second Quarter Results of Operations. Naperville, IL, August 10, 2012.Chicago Rivet & Machine Co. (NYSE MKT, symbol: CVR) today announced results for the second quarter of 2012 as summarized below: CHICAGO RIVET & MACHINE CO. Summary of Consolidated Results of Operations For the Three and Six Months Ended June 30 Second Quarter First Six Months Net sales $ Income before income taxes Net income Net income per share Average shares outstanding (All figures subject to year-end audit) Contact: Kimberly A. Kirhofer Chicago Rivet & Machine Co. (630) 357-8500
